IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-0272-05


ROBERT DEWAYNE GANT, SR., Appellant

v.


THE STATE OF TEXAS




ON REHEARING OF APPELLANT'S 
			PETITION FOR DISCRETIONARY REVIEW
FROM THE NINTH COURT OF APPEALS

ORANGE  COUNTY



 Per curiam.

O P I N I O N



	Appellant was convicted of evading detention.  The jury found he had been
previously convicted of the same offense and assessed his punishment at confinement for
seven years and a fine of $2,000.  The Court of Appeals affirmed the conviction. Gant v.
State, ___S.W.3d___(Tex. App. -- Beaumont, No. 09-03-527-CR, delivered December
29, 2004).  Appellant's petition for discretionary review was dismissed as untimely filed
on April 6, 2005.  Appellant has filed a motion for rehearing requesting reinstatement of
his petition so that it will be considered by this Court.  Appellant's motion for rehearing is
granted.  His petition filed on March 24, 2005, is reinstated as of June 8, 2005, and will
be considered in accord with Tex.R.App.P. 68.

Delivered June 8, 2005
Do not publish